976 F.2d 1445
298 U.S.App.D.C. 141
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.UNITED STATES of Americav.Clinton L. HOLDEN, Appellant.
No. 92-3019.
United States Court of Appeals, District of Columbia Circuit.
Oct. 1, 1992.

Before STEPHEN H. WILLIAMS, SENTELLE and KAREN LeCRAFT HENDERSON, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs filed by the parties.   The court has determined that the issues presented occasion no need for an opinion.   See D.C.Cir.Rule 14(c).   It is


2
ORDERED AND ADJUDGED that appellant's conviction and sentence be affirmed.   The district court correctly determined that appellant was not entitled to a reduction of his base offense level pursuant to United States Sentencing Guidelines § 3B1.2.   See United States v. Cabellero, 936 F.2d 1292, 1298 (D.C.Cir.1991), cert. denied, 112 S.Ct. 943 (1992).


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir.Rule 15.